732 N.W.2d 892 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cortez CUNNINGHAM, Defendant-Appellant.
Docket No. 132109. COA No. 268012.
Supreme Court of Michigan.
June 26, 2007.
By order of March 30, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the August 2, 2006 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered. The prosecution has affirmatively stated its lack of objection to the defendant receiving 24 days of jail credit in this case. Accordingly, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court with directions to amend the judgment of sentence to reflect 24 days of credit for time served. In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).